DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Administrative
The examiner notes that a clerical error was made on 4/20/21 in which an Interview Summary (PTO-413b) for a separate application was submitted as part of an OC Set for this application. In the event that the applicant/attorney receives an Interview Summary that is not part of this Office Action, the examiner would like to make the applicant aware that this Interview Summary was intended to be for Application #16,250,798 and is not pertinent to the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Russell Henrichs on 4/21/2021.

The application has been amended as follows: 

Claim 11 is CANCELED.


Claim 25 is being amended as follows:
25. The method of claim 15, wherein the cut-off valve is a three way valve, and wherein controlling the cut-off valve comprises selectively fluidically coupling the outlet of the positive displacement pump or an outlet of the vacuum pinch valve to the aspiration connection.

Claim 26 is being amended as follows:
26. The method of claim 15, wherein the cut-off valve is a three way valve, and wherein controlling the cut-off valve comprises at least partially fluidically coupling the outlet of the positive displacement pump and at least partially fluidically coupling an outlet of the vacuum pinch valve to the aspiration connection.

Allowable Subject Matter
Claims 1, 6-10, 12, 14-17, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Conley et al. (US 5,242,404, cited previously and hereinafter 'Conley') discloses an aspiration system (Fig. 1), comprising: a waste reservoir (38) configured to hold a vacuum pressure (see para beginning line 47 col. 5); an aspiration connection (distal end of conduit 64 which connects to handpiece 70; see annotated Fig. 1 below) configured to fluidically connect a surgical tool to the aspiration system (see Fig. 1); a vacuum pinch valve (76) comprising: a first outlet (proximal outlet of 76) fluidically coupled to the waste reservoir (see Fig. 1 and 3); and a second outlet (distal outlet of 76); a fluid channel (interior of 68 within valve 76 – see Fig. 3); an actuator (diaphragm 78 and/or flow regulator 82) configured to alter a cross-sectional area of the fluid channel (Fig. 1, 3, paragraph beginning line 5 col. 7); a positive displacement pump (86) configured to generate a positive pressure at an outlet of the positive displacement pump (see para beginning line 11 col. 8; the pump is described as “for providing the surgical handpiece 70 with fluid irrigation”). However Conley is silent to a vacuum sensor fluidically coupled to the second outlet and the aspiration connection as well as a cut-off valve connecting the outlet of the positive displacement pump and the second outlet of the vacuum pinch valve to the aspiration Traxinger (US 2005/0118048 A1, cited previously), there does not appear to be an obvious teaching in the prior art to add a cut-off valve connecting the outlet of the positive displacement pump and the second outlet of the vacuum pinch valve to the aspiration connection to Conley/Traxinger. Therefore claim 1 is being considered non-obvious over the prior art.
Claims 6, 21, and 22 depend from claim 1.
As to claim 7, Conley discloses an automated aspiration system (Fig. 1), comprising: a processor (controller 26), an aspiration system comprising: a waste reservoir (38) configured to hold a vacuum pressure (see para beginning line 47 col. 5); an aspiration connection configured to fluidically connect a surgical tool to the aspiration system (see annotated Fig. 1 below); a vacuum pinch valve (76) comprising: a first outlet (proximal outlet of 76) fluidically coupled to the waste reservoir (see Fig. 1 and 3); a second outlet (distal outlet of 76); a fluid channel (interior of 68 within valve 76 – see Fig. 3); and an actuator (diaphragm 78 and/or flow regulator 82) coupled to the processor and configured to alter a cross-sectional area of the fluid channel (Fig. 1, 3, paragraph beginning line 5 col. 7); and a positive displacement pump (86) configured to generate a positive pressure at an outlet of the positive displacement pump (see para beginning line 11 col. 8; the pump is described as “for providing the surgical handpiece 70 with fluid irrigation”). 

    PNG
    media_image1.png
    422
    826
    media_image1.png
    Greyscale

Musolf (US 2018/0245698 A1, cited previously and hereinafter 'Musolf') (see 12/8/2020 Final Rejection), Conley/Musolf are silent to a cut-off valve connecting the outlet of the positive displacement pump and the second outlet of the vacuum pinch valve to the aspiration connection.  There does not appear to be an obvious teaching in the prior art to add a cut-off valve connecting the outlet of the positive displacement pump and the second outlet of the vacuum pinch valve to the aspiration connection to Conley/Musolf. Therefore claim 7 is being considered non-obvious over the prior art.
Claims 8-10, 12, 14, 23, and 24 depend from claim 7.
As to claim 15, while Conley in view of Musolf teaches many of the limitations of claim 15, (see 12/8/2020 Final Rejection), Conley/Musolf is silent to the step of controlling a cut-off valve that fluidically couples the outlet of the positive displacement pump and the vacuum pinch valve to the aspiration connection to result in a third pressure at the aspiration connection such that a third pressure differential based on the selected pressure and the third pressure is smaller in magnitude than the first pressure differential in combination with the rest of the limitations of claim 15. 
Claims 16, 17, 19, 20, 25, and 26 depend from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783